REPUBLISHED OPINION

PER CURIAM.
On the court’s own motion, the opinion previously published at 825 So.2d 937 is republished in order to correct the scrivener’s error detailed below. See Washington v. State, 92 Fla. 740, 110 So. 259, 261 (1926); Beeman v. Island Breakers, 591 So.2d 1031 (Fla. 3d DCA 1991).
*226On page 989, in the right-hand column, the opinion reads as follows:
Resolution of PalafrugeU’s claims against B & C arising out of an alleged breach of fiduciary duty does not affect Hernandez’s rights because the rights between Palafrugell and Hernandez are “separate and distinct” from any rights between Palafrugell and Hernandez. See Great Southern Aircraft Corp. v. Kraus, 132 So.2d 608, 610 (Fla. 3d DCA 1961).
825 So.2d at 939.
The sentence is corrected to read as follows:
Resolution of Palafrugell’s claims against B & C arising out of an alleged breach of fiduciary duty does not affect Hernandez’s rights because the rights between Palafrugell and B & C are “separate and distinct” from any rights between Palafrugell and Hernandez. See Great Southern Aircraft Corp. v. Kraus, 132 So.2d 608, 610 (Fla. 3d DCA 1961).
Except for the above-stated correction, the opinion is otherwise unchanged.
It is so ordered.